Title: To Thomas Jefferson from Craven Peyton, 3 January 1805
From: Peyton, Craven
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Stump Island Jany. 3d. 1805
                  
                  I nevar have been deturmined untill a few days past respecting the shears in the Milton warehouse. ewing to the proprietor being in Baltimore each share cost him £80-0.0. Sixty is what is asked but I think they might be had for fifty pounds each there is five of them, the othars in Kentucky, I have not reciavd. any information respecting them but expect to hear by every post. will thank you to let me no if I shall close the bargain fir the five and at what price
                  With great Respt.
                  
                     C—Peyton 
                     
                  
               